In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-400 CV

____________________


WOODROW WILSON WILLIAMS, Appellant


V.


WARDEN L. MASSEY, ET AL., Appellees




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. CIV 22920




MEMORANDUM OPINION
	On September 28, 2006, the Court notified the parties that the appeal appeared to be
interlocutory because the order did not dispose of all of the claims in controversy.  The
appellant filed a response but did not identify any grounds for exercise of appellate
jurisdiction in this case.
	The Court finds no final judgment has issued.  Subject to certain statutory exceptions
not applicable in this case, only final judgments are appealable.  Tex. Civ. Prac. & Rem.
Code Ann. §§ 51.012, 51.014 (Vernon 1997 & Supp. 2006).  Accordingly, we hold the
jurisdiction over this case is still vested in the trial court.  The appeal is dismissed for want
of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.		
 

								____________________________
									DAVID GAULTNEY
										Justice

Opinion Delivered November 9, 2006 
Before McKeithen, C.J., Gaultney and Horton, JJ.